Citation Nr: 0121208	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to an increased evaluation for chronic 
sinusitis with allergic rhinitis, currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
disc disease, at L4-5 and L5-S1, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ring finger with traumatic arthritis 
(major), currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
March 1998.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied service connection for bronchitis 
and hemorrhoids.  The rating decision granted service 
connection for chronic sinusitis with allergic rhinitis, 
evaluated as 10 percent disabling; degenerative disc disease, 
at L4-5 and L5-S1, evaluated as 10 percent disabling; and 
fracture of the right ring finger with traumatic arthritis 
(major), evaluated as noncompensable.  The effective date for 
the grants of service connection was in March 1998. 

During the pendency of the appeal, a March 2001 decision by a 
Decision Review Officer increased the evaluation for chronic 
sinusitis with allergic rhinitis to 30 percent disabling, and 
increased the evaluation for degenerative disc disease, at 
L4-5 and L5-S1, to 20 percent.  The effective date of the 
increased evaluations is in March 1998.

On a VA Form 9, dated in December 1999 and not dated when 
received, the veteran appeared to request service connection 
for a left shoulder disability.  This issue has been neither 
developed nor certified for appellate review, and is referred 
to the RO for appropriate action.


REMAND

The veteran maintains, in substance, that he began having 
hemorrhoids and bronchitis while on active duty.  He also 
maintains that the current evaluations assigned for his 
degenerative disc disease at L4-5 and L5-S1 and residuals of 
a fracture of the right ring finger with traumatic arthritis 
do not adequately reflect the severity of those disabilities.  
The veteran also maintains that the current evaluation 
assigned for his chronic sinusitis with allergic rhinitis 
does not adequately reflect the severity of that disability.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board observes that the veteran 
testified before the RO during a videoconference hearing in 
March 2001.  His testimony is recounted in the March 2001 
decision by the Decision Review Officer and the March 2001 
supplemental statement of the case (SSOC).  However, a 
transcript of that hearing is not available.  In June 2001 
correspondence, the veteran was informed of this fact and 
given the opportunity to have another hearing if he desired.  
He was informed that if he wanted another hearing he was to 
notify the RO within thirty days.  In correspondence received 
from the veteran on July 11, 2001, the veteran stated that he 
did not wish to redo the hearing at Waco.  He stated that he 
did desire a video-conference hearing with the Board, and 
that this would satisfy the matter.  

Attached to the correspondence were treatment records dated 
in 2001.  The veteran did not submit a waiver of the right to 
readjudication by the RO pursuant to 38 C.F.R. § 20.1304(c) 
(2000).  Nevertheless, the veteran's desire for a travel 
Board hearing, as opposed to another hearing before a RO 
hearing officer, strongly suggests that he desires to waive 
readjudication by the RO of the additional evidence.  
Accordingly, additional clarification by the veteran on this 
point is required.  

In addition, the Board observes that according to the report 
of an August 1998 ear nose and throat examination, conducted 
on behalf of VA, the veteran reported trouble with his 
sinuses for the past several years necessitating pan sinus 
surgery with removal of nasal polyps in January 1997.  Since 
that time, he had undergone several courses of antibiotics 
for persistent and chronic sinusitis.  The examiner commented 
that the veteran definitely had chronic sinusitis with a 
history of sinus surgery in the recent past, and that the 
veteran was currently undergoing therapy for this problem at 
William Beaumont Army Hospital.  

Relevant records of the veteran's treatment for sinusitis 
with allergic rhinitis located at the William Beaumont Army 
Hospital have not been associated with the claims file.  
Regardless, the Board observes that treatment records in the 
custody of the federal government are deemed to be in the 
custody of VA.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Finally, the Board observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas, 1 Vet. App. at 308.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this additional reason, a remand is required.

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to 
provide the names, addresses, and dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
chronic sinusitis with allergic rhinitis 
since March 1998.  Thereafter, in light 
of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated, including those from the 
William Beaumont Army Hospital, which 
have not been previously secured.

3.  The RO should schedule the veteran 
for a video conference hearing before a 
member of the Board, for all issues on 
appeal.  

4.  Upon completion of (1), (2) and (3), 
and after all indicated post-service 
treatment records have been obtained, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should confirm 
that the veteran wishes to waive RO 
adjudication of the additional evidence 
submitted or obtained for all issues on 
appeal.  If the veteran desires to waive 
RO adjudication, these claims should be 
returned to the Board for final 
adjudication.  

6.  If the veteran does not desire to 
waive RO adjudication, the RO should 
adjudicate all issues on appeal based on 
the additional evidence submitted or 
obtained, but not including the veteran's 
travel Board testimony.  If any issue 
denied by the RO remains denied, the 
veteran and his representative should be 
furnished a SSOC.  They should be 
afforded the appropriate period of time 
within which to respond thereto, at their 
option, as provided by governing 
regulation.  Then, if otherwise in order, 
the case should be returned to the Board 
after compliance with all requisite 
appellate procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


